Citation Nr: 1542986	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  07-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected chronic headaches under 38 C.F.R. § 3.321(b).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and K.L.



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's August 2006 claim for an increased rating for headaches.  

In August 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In March 2009 remand, the Board remanded the case for consideration of entitlement to an extraschedular rating for chronic headaches under 38 C.F.R.  § 3.321(b).  Accordingly, in December 2009, the Director of Compensation and Pension Service provided an Advisory Opinion on the issue of an extraschedular rating.  The Advisory Opinion, which is discussed at length below, determined that an extraschedular evaluation for migraine headaches was not warranted.  In May 2010, the Board denied an extraschedular rating based, in part, on the December 2009 Advisory Opinion. 

The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2010 decision, which was granted in a Court Order.  

The JMR determined that the Board failed to provide adequate reasons and bases by not addressing whether a claim for entitlement to a TDIU under 38 CF.R. § 4.16 was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet.App.
447, 453-54 (2009).  In February 2011, the Board again remanded the case for further development consistent with the JMR.   The case has now been returned for appellate review. 

The Veteran's representative has submitted additional evidence that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, in attached statements, the Veteran's representative waived AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c).  Thus, the Board may properly consider this evidence.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in January 2014, the Veteran granted a power-of-attorney in favor of Robert V. Chisholm with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The issues of entitlement to a rating in excess of 20 percent for limitation of motion of the temporomandibular joint due to causes other than temporomandibular joint disorder, entitlement to service connection for PTSD and entitlement to service connection for radiation exposure were also on appeal and addressed in a June 2015 statement of the case.  However, based on review of the record, it does not appear that the Veteran has not submitted a substantive appeal with respect to these matters.  As such, they are no longer in appellate status.  

As a final preliminary matter, the Board observes that this appeal was processed using the Virtual VA and the Veterans Benefit Management System (VBMS) paperless claims processing systems.    



FINDINGS OF FACT

1.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the service-connected headaches; the Veteran's headaches are shown to occur very frequently with manifestations of symptoms which are completely prostrating, prolonged, and productive of severe economic inadaptability; these manifestations are adequately contemplated by the currently assigned 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for  migraine headaches, the criteria for which expressly considers "severe economic inadaptability."

2.  From August 30, 2006, the date of claim for an increased rating, Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an extraschedular rating for the Veteran's service-connected chronic headaches have not been met.  38 C.F.R. § 3.321(b)(1) (2015).

2.  Effective August 30, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this issue.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, September 2006 and February 2011 letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the February 2011 notice was  provided after the initial rating decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was most recently afforded a VA examination in March 2011 to evaluate the severity of his service-connected chronic headaches and to determine the functional impact of such disorders.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in August 2008, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2008 hearing, the undersigned noted the matter on appeal and information was solicited regarding the Veteran's contentions.  Specifically, the undersigned requested further information concerning the severity of the Veteran's chronic headaches as well as the resulting functional impairment.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board subsequently remanded the case so that additional evidence could be obtained, to include a VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with the March 2009 and February 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2009 directed the AOJ to refer the Veteran's claims to the Director of Compensation and Pension for extraschedular consideration.  As noted above, the Director prepared an Advisory Opinion in December 2009.  Moreover, in February 2011, the Board remanded the case to provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  As noted above, a letter was provided that same month.  The AOJ was also directed to schedule the Veteran for a social and industrial survey as well as a VA examination to determine the functional impact the Veteran's service-connected disabilities had on his employment.  A social and industrial survey and VA examination were prepared in March 2011 that are adequate for appellate review.  Thereafter, the AOJ was directed to adjudicate the issues on appeal and issue a supplemental statement of the case, which was done in March 2015.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Factual Background

As the same evidence pertains to both issues on appeal, the Board has summarized such below.  

By way of background, the Veteran submitted a claim seeking an increased rating for his service-connected headaches in August 2006.  He was afforded a VA examination in September 2006.  The examination report indicated that the Veteran's migraine headaches were intermittent in nature and occurred on a weekly basis with periods of remission.  The Veteran stated that most attacks were prostrating and lasted several hours in duration.  With respect to employment, the examination report indicated that the Veteran was employed on a part-time basis, and allowed many "rest breaks" at work during headache attacks, although his productivity was still limited by the headaches.  The examiner indicated that the migraines severely affected daily activities, including chores, exercise, feeding, and recreational activities. 

In August 2008, the Veteran testified before the undersigned and requested the assignment of an extraschedular rating for his headaches.  In particular, he testified he was taking up to 20 shots of Imitrex per month for his migraines; that he often had to take up to 45 minutes to an hour out of his work day to "treat" (i.e., lie down/rest/medicate) the headaches; and that the headaches caused significant interference with his employment as a carpenter.  In this regard, the Veteran's previous employer, Mr. K.L., also provided testimony as to employability at the August 2008 hearing.  Mr. K.L. stated that the Veteran's migraines interfered with their work partnership because the Veteran was unable to work full-time during migraine episodes. 

In a December 2008 VA treatment record, the Veteran reported that he suffered from approximately 20 migraines per month, for which he was prescribed Depakote and Elavil.  He also stated that he had been unemployed since 2003 and that he had difficulty maintaining/finding jobs due the medications he takes for his headaches. 

VA treatment records dated in February 2009 through December 2009, show continued treatment for migraine headaches.  Notably, treatment records from this time period indicate that the Veteran's headache condition had actually improved.  In particular, a May 2009 treatment note reflects a reported decrease in migraines; a July 2009 note shows that the Veteran had gone several days without having a headache; likewise, a November 2009 clinical note shows that the Veteran's migraines had improved with Depakote. 

On the other hand, an August 2009 VA Medication Summary, indicated that the Veteran continued to have about 20 migraines a month, despite taking valproic acid (Depakote) and Elavil for prophylaxis.  Other VA treatment records from this time period reflect that the Veteran had "poor social functioning" due to chronic headaches.  

In December 2009, pursuant to the Board's March 2009 remand, an Advisory Opinion from the Director of Compensation and Pension Service was obtained.  The Advisory Opinion acknowledged that the evidence supported the Veteran's contentions that his headaches were productive of severe economic inadaptability; however, the Director noted that severe economic inadaptability was expressly included as a basis for the 50 percent evaluation currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, it was determined that an extraschedular evaluation for migraine headaches was not warranted as the disability picture presented in the record was adequately contemplated by the rating schedule. 

On remand, the Veteran underwent a VA social and industrial survey in March 2011 by a licensed certified social worker.  The Veteran reported that he last worked in 2004.  He stated that his migraine headaches caused him to leave or lose all his jobs.  However, after interviewing the Veteran, the examiner indicated that his main motivation for applying for an increase seems to not be that he cannot work or find work, but stated that he felt he would not get employed due to his age.  He stated that he could probably go to the carpenters' union at this time and get a job, but has not attempted to do so.  The examiner opined that no matter how much money the Veteran has, he would still struggle financially.  The examiner continued that it was understandable as to how migraine headaches can be a disturbance in a work environment, but it was unknown to the examiner as to what degree the Veteran's headaches were other than what he described.  He reported them as severe, but with gathering the whole picture it seems to be more of a manipulation rather than the inability to obtain work directly related to his disability.

That same month, the Veteran was also afforded a VA examination by a physician's assistant.  The Veteran reported daily headaches.  There were no functional effects due to tinnitus.  It does not appear that the examiner discussed the functional effects of the Veteran's jaw disorder.  The functional effects of headaches were memory loss, decreased concentration and pain.  The Veteran had decreased activity during headaches.  After examining the Veteran and reviewing the claims file, the examiner opined that that the Veteran's service-connected disabilities did not render him unable to work.  He indicated that his service-connected jaw and tinnitus did not limit him from working and his headaches only limited his working when having flare-ups.  He could work when not having headaches, but his depression seemed to limit all activity.  

In support of his claim, the Veteran submitted a June 2014 opinion from a private examiner identified as a vocational expert, rehabilitation and career development counselor, certified rehabilitation counselor and certified disability management specialist.  The Veteran reported that he took both injections of Sumatripton and Imatrex pills as well as Depokote as a prophylactic.  The Veteran reported that his chronic headaches can be daily and can require both a shot and a pill to manage them.  He indicated that he may have 20-25 days a month or on average 5 days out of 7 with headaches.  After examining the Veteran and reviewing his records, the examiner found that the medical evidence supported very significant functional limitations based on chronic discomfort and loss of mental focus in the form of headaches.  The evidence since 2004 indicated that the Veteran was not active.  He experienced a significant degree of discomfort and to some significant degree of distraction caused by chronic pain.  He was treated with pain medications to address his pain and typically active use of pain medications, while therapeutic, in and of itself compromises mental focus and concentration. 

The examiner continued that the most significant concern was mental focus and the ability to concentrate.  Chronic discomfort compromises such capacities and tends to take any worker "off task" to a degree not typically tolerated by employers.  The examiner indicated that 10 percent or more of the work day off task compromises sustaining competitive employment.  Also, in the examiner's opinion, one or more days a month of unanticipated, unexcused absence compromises competitive employment.  The examiner believed that the evidence in this case indicates that considerable absences should be assumed in considering the Veteran's ability to sustain and maintain competitive employment.  From a vocational standpoint, the issues of sustaining attention to task and a frequency of absence are the critical issue in cases such as this one.  Therefore, the examiner opined that it is as least as likely as not that due to his service-connected disabilities, the Veteran has been unable to sustain and maintain substantially gainful employment since at least 2004.  The examiner based this opinion on his education, training and 40 years of work experience in my field and to a reasonable degree of vocational certainty.

III.  Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In March 2009, the Board determined that there was no legal basis for the assignment of a schedular rating in excess of the current 50 percent, and, to that extent, the Veteran's claim was denied.  However, as noted above, as the Veteran specifically raised the issue of entitlement to an extraschedular rating at his March 2009 hearing, the Board remanded the claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R.  § 3.321(b).  In December 2009, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that an extraschedular evaluation for chronic headaches was not warranted.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In so finding, the Board acknowledges that the Veteran's headaches are frequent, severe, and prostrating in nature, and that they limit his work productivity because he must lie down during attacks and take medications for pain management.  However, as indicated in the December 2009 Advisory opinion, all of these factors, including economic inadaptability, were considered in the assignment of the 50 percent rating under Diagnostic Code 8100.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected chronic headaches.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

In conclusion, the Board finds that the preponderance of the evidence is against an extra-schedular rating for chronic headaches and this claim must be denied.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  

IV.  TDIU

The Veteran is also seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Again, on August 30, 2006, the Veteran filed a new claim seeking an increased rating for his service-connected chronic headaches.  As discussed above, the Board determined that a claim for a TDIU was raised by the record during the course of the appeal pursuant to Rice, cited above.  As such, the Board must determine whether the Veteran met the criteria for TDIU from the date of his current claim.  The Board observes, however, that, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The Veteran is service-connected for: chronic headaches associated with residuals, mandible fracture with mandibular advancement and rotation, evaluated as 50 percent disabling; limitation of motion of the temporomandibular joint due to cases other that temporomandibular joint disorder, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensable.  His total combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Although the Veteran does not have a combined rating of 70 percent, as his service-connected headaches and limitation of motion of the temporomandibular joint result from a single accident (i.e. a motor vehicle accident), they may be considered one disability under 38 C.F.R. § 4.16(a).  As such, when combining these disabilities, the Veteran has one disability rated at 60 percent.  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R.  § 4.16(a).  

The Board notes that the Veteran is rated noncompensable for the service-connected hearing loss.  This is not a bar to meeting the schedular criteria.  In this regard, the Court upheld a finding that a Veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a)  despite other unrelated service connected disabilities evaluated as noncompensable.  Gary v. Brown, 7 Vet. App. at 230 (1994).  Accordingly, the Veteran's other service-connected disabilities satisfies the schedular criteria for a TDIU, notwithstanding the noncompensable evaluation for hearing loss.  Id.  38 C.F.R. § 4.16(a).  To find otherwise would lead to the absurd result that a Veteran with more than one service-connected disability is penalized in that he or she is required to have a combined disability rating of 70 percent while a Veteran with a single service-connected disability need only have a 60 percent rating.  See Sabonis v. Brown, 6 Vet. App. Vet.App. 426, 429 (1994) (stating that plain meaning of language of a statute must be given effect unless it would lead to absurd result). 

Therefore, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The Board observes that the Veteran has also submitted a completed application for TDIU in June 2015 that showed he last worked as a carpenter in July 2004.  He has also submitted his Social Security Administration (SSA) earnings statement, which documents that he has not earned wages since 2005 and only earned $4,232.00 in 2004.  

After reviewing the evidence, when considering the totality of the functional impairment caused by the Veteran's service-connected headaches, the Board finds that the Veteran would be precluded from employment.  In this regard, the June 2014 private opinion clearly found that the Veteran's functional limitations caused by his service-connected headaches precluded his ability to sustain and maintain gainful employment.  Given that the examiner had full knowledge of the Veteran's medical history, pertinent records were considered by the examiner and the report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds that this opinion has high probative value.  

In contrast, although the VA examiner who prepared the social and industrial survey indicated that it was unknown to what degree the Veteran's headaches were other than what he described, which was severe, the examiner found that it was manipulation by the Veteran rather than the inability to obtain work.  However, in this regard, clinical records and VA examination reports do show that the Veteran's headaches are severe and incapacitating requiring continuous medication.  As such, it does not appear that the VA examiner considered relevant medical evidence in determining the severity of the Veteran's headaches.  Likewise, the other VA examiner who conducted the examination indicated that the Veteran could work when not having his headaches as they only limited his working during flare-ups.  However, again, the medical evidence of record indicates that the Veteran suffers from almost daily flare-ups of headaches.  Thus, given that he could not work during flare-ups as indicated by the VA examiner, it would appear that the Veteran would not be able to work the majority of the time, which was not addressed by the examiner.  Moreover, the examiner failed to provide any rationale for his opinion.  As such, the Board must find that the VA opinions, as examiners did not fully consider the clinical evidence of record, or provide sufficient rationales, have minimal probative value and are outweighed by the June 2014 private opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

In sum, the Board finds that the more probative medical evidence, i.e. the June 2014 medical opinion, shows that the Veteran's functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment.  Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities and that entitlement to TDIU is warranted.  38 U.S.C.A.  § 5107(b).  

The Board also finds that the appropriate effective date is August 30, 2006, the date of claim.  The Board has considered whether there is evidence of unemployability the year prior to the receipt of such claim; however, although the private examiner indicated that the Veteran was unemployable since at least 2004 and his SSA earning statements shows that he only had minimal wages that year, there is no medical or lay evidence of record addressing the Veteran's functional impairment the year prior to August 30, 2006.  As such, the lack of any documented clinical findings or lay evidence the year prior outweighs the June 2014 private opinion made many years later.  In fact, the private examiner's report is also silent with respect to any medical evidence during this period.  Moreover, although a September 2004 VA examiner indicated that the Veteran stated he was unable to work due to the frequency of his headaches and their incapacitating nature, this report is also more than one year prior to the date of claim and the examiner did not proffer any sort of opinion, rather the examiner just reiterated the Veteran's assertions.  In sum, based on the lack of any evidence from August 30, 2005 to the date of claim, August 30, 2006, it is not factually ascertainable that the Veteran was unemployable within one year from the date of claim.  As such, the appropriate effective date is the date of claim.  38 C.F.R. § 3.400.     


ORDER

An extra-schedular rating for chronic headaches is denied. 

A TDIU is granted, effective August 30, 2006, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


